Citation Nr: 1413229	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as a nervous disorder, schizoaffective disorder, bipolar disorder, and/or anxiety.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to July 1970 and from April 1972 to April 1974.  He had subsequent service in the Reserves.

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and a June 2012 rating decision by the RO in Waco, Texas.  

The Board notes that a scope of a psychiatric claim may include other diagnoses that could reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Notably, in this case, the RO listed the appellate issues as only involving the diagnoses of PTSD and schizophrenia and separately adjudicated the issue of entitlement to bipolar disorder in a recent June 2012 rating decision.  However, given the nature of the Veteran's claimed symptoms, the issues have been modified broadly to include both a claim for PTSD and a claim for an acquired psychiatric disorder other than PTSD so as to encompass all relevant alternate diagnoses of record, including bipolar disorder.

The Board also notes that the Veteran's claim for PTSD was most recently denied in an unappealed April 2004 rating decision.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the August 2004 rating decision, relevant official service department records that existed but had not been associated with the claims file were received. Specifically, the RO later obtained the Veteran's service personnel records, which demonstrated that the Veteran served in an area designated for special pay for duty to hostile fire and that he participated in operations in the South Republic of Vietnam, DaNang area.  Accordingly, because this information is relevant to the establishment of an in-service stressor, the Board will reconsider the PTSD claim on the merits.  See 38 C.F.R. § 3.156(c)(i) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In November 2012, after the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the claim for entitlement to service connection for left ear hearing loss.

2.  In an unappealed October 1991 rating decision, which became final, the RO denied the Veteran's claim for service connection for a "nervous condition."

3.  Evidence submitted since October 1991 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim.

4.  Resolving doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder other than PTSD-diagnosed as schizophrenia, schizoaffective disorder, and bipolar disorder-was incurred during active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2013).

2.  The October 1991 rating decision is final as to the claim for service connection for a nervous condition.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD. 
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as a nervous disorder, schizoaffective disorder, bipolar disorder, and/or anxiety, have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the Appeal for Service Connection for Left Ear Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, the Veteran submitted oral testimony on the record at a hearing before the Board in November 2012, which was transcribed into written format, stating that he was withdrawing from appeal the issue of entitlement to service connection for left ear hearing loss.  As the Veteran has withdrawn the appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for left ear hearing loss, and it is hereby dismissed.

II.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the application to reopen previously denied claim for service connection for an acquired psychiatric disorder other than PTSD or the merits of the underlying claim.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

III.  New and Material Evidence

In this case, the Veteran's claim for service connection for a nervous condition was last denied in an October 1991 rating decision on the basis that there was not shown to have "in service occurrence or aggravation nor does it show manifestation of a psychiatric condition to a compensable degree within the one year presumptive period."  The Veteran did not appeal this decision within one year.  Although service personnel records were added to the record following this decision, these records are not considered relevant to the claim, therefore rendering inapplicable reconsideration under 38 C.F.R. § 3.156(c).  In coming to this conclusion, the Board notes that, in this case, the Veteran's claim to reopen was received in March 2008.  As such, the amended version of 38 C.F.R. § 3.156(c)(2005) applies to the merits of that underlying claim.  See Cline v. Shinseki, 26 Vet. App. 18 (2012) (applying the test set out in Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005), to hold that 2006 amendments to 38 C.F.R. § 3.156(c) could not be applied retroactively).  Moreover, no new and material evidence was submitted within one year of the October 1991 rating decision under 38 C.F.R. § 3.156(b).  Accordingly, the October 1991 rating decision became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the May 2006 rating decision to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in October 1991.  Most significantly, the Veteran underwent a May 2008 VA psychiatric examination in which the examiner concluded that there was an in-service incurrence of symptoms of a schizoaffective disorder.  This evidence bears directly on the missing element of nexus, the reason why the claim was last denied.  When the Board considers this evidence combined with VA's duty to assist, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

IV.  Service Connection for an Acquired Psychiatric Disorder other than PTSD

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as a nervous disorder, schizoaffective disorder, bipolar disorder, and/or anxiety, have been met.  

As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  To summarize briefly, the Veteran has received treatment at regular intervals since the 1970s for a psychiatric disability, and most recent VA treatment records alternate between long-standing diagnoses for schizoaffective disorder and bipolar disorder.  Several examiners have noted the complex psychiatric history of the Veteran in this case (in April 1988, it was noted that a clear diagnosis would be difficult, and in March 2008, it was noted that "the diagnostic picture is complicated"), and it is therefore not surprising that there are differing diagnoses of record.  The Board finds it significant that, in a May 2008 examination report, the examiner contemplated the varying diagnoses of record and reconciled them, stating "he has been diagnosed with bipolar disorder and this type of diagnosis is understandable until one exam[ine]s the long history of both mood disorder and schizophrenic symptoms and then it becomes obvious that schizoaffective disorder [i]s the proper diagnosis."

The crux of the matter hinges on whether the Veteran's psychiatric disorder, however it is definitively diagnosed, is related to service, including the rather bizarre behavior noted during his first period of active duty.  A review of service treatment records reflect that, in October 1969, while in Vietnam, the Veteran "had one short period of hallucination" in which the Veteran thought the doctor and the corpsmen were enemy soldiers.  Although the impression was "acute brain syndrome" and was thought to be "due to alcohol ingestion," the Veteran later received additional psychiatric treatment in June 1970 for passive-aggressive personality disorder.  The Veteran recounted these experiences as two "nervous breakdowns" in service, and he indicated that he was hospitalized in state institution of Florida shortly after his return from Vietnam.  Unfortunately, Florida State hospital records from the early 1970s were destroyed due to the state's retention policy.  However, subsequent VA treatment records from the mid- to late-1970s referenced the Veteran's longstanding psychiatric history and hospitalization shortly after his return from Vietnam, which supports the Veteran's contention that he has been receiving constant psychiatric care since his discharge from service.

As alluded to above, in May 2008, a comprehensive VA psychiatric examination was conducted, and the examiner reviewed the "very, very long and complex mental health history" and entire claims file.  In pertinent part, the examiner stated that "both mood disorder symptoms and schizophrenic symptoms were present for many years and first developed during his time in the service as far as can be determined."  May 2008 examination report (emphasis added).  Crucially, the examiner opined that "[i]t seems quite clear that the [V]eteran's long mental disturbance began around the time of his service and this is quite expectable given the [V]eteran's age when he was in the service and also given the natural history of the development of schizophrenic and mood disorders."  It was noted that he has, at various times, suffered from severe hallucinations, auditory hallucinations, and considerable paranoia.  Because the examiner takes into account the lengthy history and plethora of psychiatric symptoms demonstrated in the record over the years, the Board finds this opinion to be highly probative.  In fact, the Board can find no adequate basis to reject the positive May 2008 nexus opinion of record, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Given the diagnoses rendered during the appeal period and the favorable nexus evidence of record which places the incurrence during service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's service-connection claim for an acquired psychiatric disorder other than PTSD, claimed as a nervous disorder, schizoaffective disorder, bipolar disorder, and/or anxiety, is granted.


ORDER

Service connection for left ear hearing loss is dismissed.

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.

Service connection for an acquired psychiatric disorder other than PTSD is granted.




(CONTINUED ON THE NEXT PAGE)
REMAND

With regard to the issue of entitlement to service connection for PTSD, however, the Board finds that a remand for additional development is necessary prior to adjudication.

First, a review of the record reflects that there are outstanding potentially relevant records including from the following:  his service in the Air Force Reserves, Eglin Air Force Base, the Social Security Administration, and a multitude of VA treatment facilities (including Tuskegee, Alabama; Charleston, South Carolina; Dorchester, Massachusetts; Little Rock, Arkansas; Springfield, Missouri; and several Florida locations) and private hospitals (including Good Ship Hope, G. Peirce Wood Memorial Hospital, Hollywood Memorial Hospital, Chattahoochee Hospital, Sarasota Memorial Hospital, Tricounty Mental Health Center, Jackson Memorial Hospital, Des Moines Iowa State Hospital, and Bay Life).  Therefore, with any necessary assistance from the Veteran, these records should be obtained on remand. 

Second, VA treatment records sporadically include a diagnosis of PTSD.  However, the most recent December 2010 VA examination report reflects that the DSM-IV criteria for a diagnosis of PTSD have not been met.  Unfortunately, no rationale was provided as to why the Veteran's symptoms failed to meet the diagnostic criteria, and the Board finds that a new opinion is required to determine whether the Veteran has PTSD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the claims file the following Federal records:

(a) Air Force Reserve service records; 

(b) Eglin Air Force Base records;
 
(c) SSA records; 

(d) Outstanding and non-duplicative VA treatment records, including from Tuskegee, Alabama; Charleston, South Carolina; Dorchester, Massachusetts; Little Rock, Arkansas; Springfield, Missouri); and

(e) Any current VA treatment records.

If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran to provide VA Form 21-4142 for any outstanding private treatment records, including from Good Ship Hope, G. Peirce Wood Memorial Hospital, Hollywood Memorial Hospital, Chattahoochee Hospital, Sarasota Memorial Hospital, Tricounty Mental Health Center, Jackson Memorial Hospital, Des Moines Iowa State Hospital, and Bay Life.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After accomplishing the development requested in steps (1) and (2) above, obtain an addendum opinion regarding the Veteran's claimed PTSD.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion, with rationale, as to whether the Veteran has a current diagnosis of PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).  Only if a diagnosis of PTSD is made, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the PTSD is related to the Veteran's active military service, to include a fear of hostile military or terrorist activity.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


